MANDATE
                  Case
                Case    19-3249, Document
                     1:17-cv-09933-RJS    37, 01/21/2020,
                                       Document   96 Filed2756561,
                                                            01/21/20Page1
                                                                      Pageof11of 1
                                                                                            N.Y.S.D. Case #
                                                                                            17-cv-9933(RJS)

                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 21st day of January, two thousand and twenty,

     ____________________________________

     Iowa Square Realty LLC, a New York limited liability      ORDER
                                                                                                        Jan 21 2020
     company,                                                  Docket No. 19-3249

     lllllllllllllllllllllPlaintiff - Appellee,

     v.

     Ravinder Thota, Yashodhara Devi Thota,

     lllllllllllllllllllllDefendants - Appellants.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".




                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 01/21/2020
